In an action to recover damages for breach of warranty, plaintiff appeals from an order of the Supreme Court, Westchester County, made November 14, 1961 by an Official Referee after a hearing which granted the motion of the defendant, a foreign corporation, to vacate the service of the summons upon it on the grounds: (1) that it was not doing business in this State, and (2) that the person upon whom the summons was served was not its managing agent within the meaning of subdivision 3 of section 229 of the Civil Practice Act. Order affirmed, without costs (Miller v. Surf Props., 4 N Y 2d 475; Pennrich & Co. v. Juniata Hosiery Mills, 247 N. Y. 592; Hamlin v. Barrett & Co., 246 N. Y. 554; Ray D. Lillibridge, Inc. v. Johnson Bronze Co., 247 N. Y. 548; Neu v. Teen Time, 9 A D 2d 961). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.